Citation Nr: 0424205	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that the veteran had 
not submitted new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.  The Board first considered this appeal 
in May 2002, found that new and material evidence had been 
submitted to reopen the claim and reopened the claim, but 
denied the benefits sought on appeal.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in 
January 2003 the Court granted a Joint Motion For Partial 
Remand, vacating only that portion of the Board's decision 
that denied entitlement to service connection for a back 
disability and remanding the matter to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)) and to properly consider the continuity-of-
symptomatology portion of the veteran's claim.  Consequently, 
the Board remanded this matter to the RO in February 2004 for 
additional development.  Unfortunately, the requested 
development was not performed and this matter must now be 
remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998) 
as discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record clearly shows that the veteran injured his back 
his first month during service and was treated for continuing 
back pain throughout his brief period of service.  Upon VA 
examination in July 1982, a VA examiner determined that the 
veteran had a strained dorsal paravertebral muscle and low 
back syndrome.  

Although the veteran's treating physicians have reported 
treatment beginning in 1982, their records from the 1980's 
were destroyed prior to either VA or the veteran requesting 
copies of those records.  In a note dated in February 2000, 
Dr. Dieppa explained that progress notes before 1994 were not 
available, as the law permitted destruction of records if a 
patient did not receive services for a period of more than 
six years, and the veteran did not come for treatment or 
follow-up for more than seven years.  As such, the only 
record of treatment from the 1980's is from a psychiatrist 
who reported in November 1982 that he had treated the veteran 
since May of 1982 for a generalized anxiety disorder and a 
somatoform disorder with Axis III factors listed as pain in 
the cervical and dorsal region.  Physical evaluation of the 
pain in the cervical and dorsal region was recommended.

Neither the VA examiner who reviewed the veteran's records in 
October 2001 nor the examiner who reviewed the case in April 
2004 made any reference to the record from the psychiatrist 
in 1982 and only mentioned in passing that a physician 
reported treating the veteran for back problems since 1982.  
Both VA examiners opined that it was not likely that the 
veteran's current back disability was related to service.

In February 2004, the Board instructed the RO to have a VA 
examiner to examine the veteran, review the veteran's claims 
folder and render an opinion as to the etiology of any 
currently diagnosed back disorder.  The Board specifically 
stated that, "[t]he examiner should provide a rationale for 
all opinions."  Unfortunately, the physician who reviewed 
the claims folder in April 2004 submitted a one sentence 
opinion with no explanation for that opinion. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should return the veteran's 
claims folder to the physician who 
examined the veteran in April 2004 and 
request that he review the entire claims 
folder and comment on the following:  (a) 
the type of injury sustained during 
service; (b) treatment for complaints of 
continued back pain for approximately two 
months during service; (c) the diagnosis 
of strain of the dorsal paravertebral 
muscle and low back syndrome by a VA 
examiner in July 1982; (d) November 1982 
psychiatric report of cervical and dorsal 
pain; and (e) October 1999 statement from 
treating physician that he had treated 
the veteran since 1982 for complaints of 
pain in the left shoulder and dorsal 
area.  The examiner should then render 
all appropriate diagnoses and state for 
each diagnosis whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the currently 
diagnosed disability is a result of the 
documented inservice injury, rendering 
such an opinion for each back disability 
diagnosed.  The examiner should 
specifically state how much weight he is 
giving to the statement of the veteran's 
treating physician who reported continued 
treatment since 1982.  All opinions 
rendered MUST be supported by complete 
rationale; simply stating an opinion is 
not helpful if the basis for the opinion 
is not made clear to non-medical persons.  
If the examiner determines that another 
physical examination is required, the RO 
should schedule such an examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




